Citation Nr: 1750524	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-20 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA) claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a December 2016 videoconference hearing.  A transcript of that hearing has been prepared and is associated with the file.  During that hearing, the Veteran stated that his claim for OSA was secondary to his service-connected PTSD, and he did not wish to pursue the claim of OSA on a direct service connection basis.  Accordingly, the Board has characterized the issue as such, and will address the claim for OSA on a secondary basis.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's obstructive sleep apnea (OSA) is not caused by or aggravated by his service-connected PTSD.





CONCLUSION OF LAW

The criteria for entitlement to service connection for OSA, as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in April 2013 satisfied the duty to notify provisions.

VA has also satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2017) to assist the Veteran.  The Veteran's available service records, VA medical records, Social Security disability records, and lay statements are of record.  The Veteran was most recently provided a VA examination for OSA in March 2014.  With respect to the claim decided herein, this examination report reflects that the examiner reviewed the Veteran's record, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and reported findings pertinent for consideration under the applicable schedular rating criteria.  As such, the Board finds that the March 2014 VA examination report is adequate with respect to the claims decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran was afforded a hearing before a VLJ in February 2012. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) (2017) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative from The Veterans of Foreign Wars.  The representative and the VLJ asked questions to substantiate the Veteran's claim for OSA, claimed as secondary service connection due to PTSD.  No pertinent evidence that might have been overlooked and that might substantiate the Veteran's claims has been identified by the Veteran or his representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claims on appeal.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2017).

Furthermore, the Veteran asked for the opportunity to submit additional evidence.  This request was granted, and the Veteran submitted a Science Daily article, which has been associated with the file.  Then, the VLJ ordered an independent medical opinion from a Sleep Medicine specialist to assess the evidence provided by the Veteran and the medical evidence of record, in light of the medical literature and studies regarding the causality of OSA and PTSD.  That medical opinion was completed in June 2017, and a copy was sent to the Veteran.  The Veteran was also provided with the opportunity to review the medical opinion and to submit any additional evidence, within sixty days.  No further evidence has been received from the Veteran.  As the sixty day deadline for the submission of additional evidence has passed, the Board will therefore review the merits of the Veteran's claims, de novo.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d);.Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran asserts that his diagnosed OSA is a result of his PTSD, and should be service-connected as secondary to his service-connected PTSD.  The Veteran expressly waived any direct service-connection analysis when he testified at his videoconference hearing (see also January 2014 Notice of Disagreement).

In support of his claim, the Veteran submitted a Board decision decided for another Veteran, who had also claimed OSA secondary to PTSD, as being directly applicable to his claim.  Previously issued Board decisions are not precedent.  38 C.F.R. § 20.1303 states, "Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided."  Instead, "each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law."  Id.

Additionally, the Veteran submitted a study from the Journal of Clinical Sleep Medicine, titled," Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans" and a Science Daily article titled, "High Risk of Sleep Apnea in Young Veterans with PTSD."

The Veteran's treating physician, Dr. S., wrote a letter on behalf of the Veteran in October 2013.  In his letter, Dr. S. opined that the Veteran "has been diagnosed with PTSD and is service-connected for this.  He also reports a history of Obstructive Sleep Apnea.  According to the medical literature, sleep disorders are an integral part of the syndrome of PTSD.  In particular, patients with PTSD are often plagued with nightmares of trauma that cause them to awaken in a sudden, panicky, and startled way.  Sleep apnea is characterized by obstruction to the airflow during sleep, causing restless sleep, frequent awakenings and daytime fatigue.  Therefore, in my medical opinion, his sleep apnea more likely than not aggravates his service-connected PTSD."

The Veteran was afforded a VA examination in March 2014.  The examiner, Dr. M., noted that the Veteran had a diagnosis of sleep apnea based on an August 2012 sleep study, and referenced a 1998 sleep study, not of record.  She also noted that the Veteran was currently using a continuous positive airway pressure (CPAP) machine.  The examiner reviewed the Veteran's file, as well as the relevant medical literature.  She concluded:

The veteran's file contains several conflicting statements about the connection between sleep apnea and PTSD. While there are articles making a link between the two, there are no sound scientific articles demonstrating that PTSD is CAUSAL for sleep apnea. Certainly, there is an interaction: PTSD disrupts sleep, sleep apnea disrupts sleep, so logically, an individual is worse when having both conditions than if only having one but not in a causal sense.  The cause of sleep apnea is uncertain and multifactorial. Major risk factors are advanced age (veteran is 68), a short, thick neck with large tonsils (which the veteran has been noted to have) and obesity (while the veteran is not obese, he is overweight). Additionally one could argue that psychotropic meds cause drowsiness and thereby exacerbate sleep apnea but the veteran has not made this claim. The veteran claims that his PTSD caused his sleep apnea and there is no medical evidence to support this claim (despite the very declarative statements made by others in the C file, NO authoritative research was included in the file.).  I especially take exception to the statement by the board [the Board decision submitted by the Veteran pertaining to a completely different Veteran] that 'absent medical evidence actually denying a causal linkage between PTSD and sleep apnea...[the case] must be resolved in the veteran's favor.'  This is NOT generally accepted practice. Certainly, all things being equal, the case should be resolved in the veteran's favor.  But we cannot be in the position of having to prove a negative and indeed we are not. The veteran makes a claim and there must be a generally accepted association (which there is not despite being able to find an occasional practitioner willing to say that there is) or rigorous research as evidence. In this case there is neither.

Therefore, it is my opinion that the veteran's obstructive sleep apnea is less likely than not proximately due to or secondary to his service connected PTSD.

In light of the evidence of record which appeared to be in conflict regarding the causality of PTSD and OSA, this claim was sent to a sleep specialist for an independent medical opinion.  Dr. S-A. reviewed the claims file, including the scientific articles contained in the file.  He concluded that:

OSA is due to mechanical airway obstruction and it is difficult to understand physiologically how PTSD causes OSA. I am aware [of] the hypothesis such [as] the ones mentioned in the study the veteran submitted, but these are ONLY hypothesis. There are no prospective studies controlling for multiple variables that proves these hypothesis. The strongest known risk factors for OSA include weight gain and increased age. It is well known that there is symptomatic overlap between PTSD and OSA such as insomnia and depression but that does not mean causality. The conclusion of the study the Veteran submitted for evidential support states. "OEF/OIF/OND veterans with PTSD screen as high risk for OSA at much higher rates than those seen in community studies and may not show all classic predictors of OSA (i.e., older and higher BMI)." This may indicate association between .PTSD and OSA but does not prove or demonstrates causality...More likely than not OSA exacerbates depression and PTSD. Again there is NO large prospective study concluding that PTSD causes OSA at [the] present time.
Therefore, it is my professional opinion as a Sleep Medicine specialist (Sleep Medicine board certified by both American Board of Internal Medicine and American Academy of Sleep Medicine) that it less likely than NOT that the Veteran's Obstructive Sleep Apnea is caused by his PTSD. It is more likely than NOT the Veteran's OSA is related to increased age that occurred after the service.

The evidence of record includes three medical opinions, by three different medical professionals with the same conclusion: the Veteran's OSA was not caused or aggravated by his PTSD.  Both Dr. M. and Dr. S-A. reached this conclusion after considering whether the medical and scientific literature supported the Veteran's assertion that his service-connected PTSD caused or aggravated his OSA.  Specifically, the physicians stated that the articles submitted by the Veteran contain hypothesis, based on non-randomized studies, which do not rise to the level of scientific rigor required for a finding of causality.  They both opined that there is no causal relationship between PTSD and OSA.

In sum, the Board finds that the medical evidence of the Veteran's treating physician, the VA examiner, and the board-certified sleep specialist is more probative than the articles submitted by the Veteran from the Science Daily and the Journal of Clinical Sleep Medicine.  Therefore, the medical evidence of record does not show that the Veteran's OSA was caused by or aggravated by his service-connected PTSD.  Accordingly, service connection for OSA, secondary to PTSD, is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for OSA as secondary to service-connected PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 




ORDER

Service connection for obstructive sleep apnea, secondary to service-connected PTSD, is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


